


Exhibit 10(r)


EMERSON ELECTRIC CO.
2011 STOCK OPTION PLAN
(as Amended and Restated Effective October 1, 2012)


1. Purpose of the Plan. The Emerson Electric Co. 2011 Stock Option Plan (the
"Plan") is intended as an incentive to, and to encourage ownership of the stock
of Emerson Electric Co. ("Company") by, key employees of the Company, its
subsidiaries, or any other entity in which the Company has a significant equity
or other interest as determined by the Committee (such other entities
hereinafter referred to as "affiliates"). It is intended that certain options
granted hereunder will qualify as Incentive Stock Options within the meaning of
Section 422 of the Internal Revenue Code of 1986 as amended (the "Code")
("Incentive Stock Options") and that other options granted hereunder will not be
Incentive Stock Options.


2. Stock Subject to the Plan.


(a) Stock Available For Delivery Upon Exercise of Options and Stock Appreciation
Rights ("SARs"). Twenty million (20,000,000) shares of the Common Stock of the
Company ("Common Stock") have been allocated to the Plan and will be reserved
for delivery upon exercise of options or SARs granted under the Plan. This
number is subject to adjustment under Section 16. The maximum number of shares
for which options or SARs may be granted to a participant under this Plan during
any calendar year shall be 1,000,000.


(b) Reservation of Shares. The Company will allocate and reserve in each fiscal
year a sufficient number of shares of its Common Stock for issuance upon the
exercise of options or SARs granted under the Plan. The Company may, in its
discretion, use shares held in the Treasury or authorized but unissued shares of
Common Stock for the Plan.


(c) Determination of Shares.


(i) Any shares covered by an award (or portion of an award) granted under the
Plan which is forfeited or canceled (whether because of a failure to meet an
award contingency or condition or otherwise) or expires shall be deemed not to
have been delivered for purposes of determining the maximum number of shares
available for delivery under the Plan. Shares subject to awards granted under
the Plan through the settlement, assumption or substitution of outstanding
awards, or through obligations to grant future awards, as a condition of the
Company acquiring another entity (“Acquisition Options” or “Acquisition SARs”)
shall not reduce the maximum number of shares available for delivery under the
Plan.


(ii) Any shares withheld for tax withholding obligations shall be deemed to have
been delivered to the option holder for purposes of determining the maximum
number of shares available for delivery under the Plan. If any option is
exercised by tendering shares of Common Stock, either actually or by proof of
ownership, to




--------------------------------------------------------------------------------




the Company as full or partial payment in connection with the exercise of an
option under this Plan, the full number of shares for which the option is
exercised shall be deemed delivered to the option holder for purposes of
determining the maximum number of shares available for delivery under the Plan.
Any shares that are repurchased by the Company on the open market or in private
transactions will not be added to the aggregate number of shares available for
delivery under the Plan, even if the aggregate price paid for such repurchased
shares does not exceed the cumulative amount received in cash by the Company for
the exercise of options or issuance of awards granted under the Plan. The full
number of shares for which an SAR is exercised shall be deemed to have been
delivered to an SAR holder for purposes of determining the maximum number of
shares available for delivery under the Plan.


(iii) In no event shall more than twenty million (20,000,000) shares be
available for granting Incentive Stock Options.


3. Administration. The Plan shall be administered by the Committee referred to
in Section 4 (the "Committee"). Subject to the express provisions of the Plan,
the Committee shall have plenary authority, in its discretion, to determine the
individuals to whom, and the time or times at which, options and SARs shall be
granted and the number of shares to be subject to each option or SAR. In making
such determinations the Committee may take into account the nature of the
services rendered by the respective individuals, their present and potential
contributions to the Company's (or any affiliate's) success and such other
factors as the Committee, in its discretion, shall deem relevant. Subject to the
express provisions of the Plan, the Committee shall also have plenary authority
to interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it, to determine the terms and provisions of the respective stock
option and SAR agreements (which need not be identical) and to make all other
determinations which the Committee believes necessary or advisable for the
proper administration of the Plan. The Committee's determinations on matters
relating to the Plan shall be final and conclusive on the Company and all
participants. The Committee may, in its discretion, delegate to the Chief
Executive Officer of the Company (the "CEO") the authority to determine the
individuals to whom, and the time or times at which and terms upon which,
options and SARs shall be granted and the number of shares to be subject to each
option or SAR; provided, however, that the Committee may not delegate such
authority to the CEO with respect to employees of the Company who are subject to
the reporting requirements of Section 16(a) of the Securities Exchange Act of
1934 as amended (the "1934 Act").


4. The Committee. The Committee shall consist of two or more non-employee
directors as defined in Rule 16b-3 under the 1934 Act or any successor Rule. In
the event the Committee shall no longer meet the qualification requirements set
forth above, the Board of Directors of the Company shall appoint a new committee
to administer the Plan, whose members shall cause the committee to qualify under
the transaction approval requirements of Rule 16b-3. The Committee shall have
the authority to appoint a subcommittee whose members qualify as "outside"
directors under Section 162(m) of the Code and the regulations thereunder, to
grant and otherwise administer awards under the




--------------------------------------------------------------------------------




Plan to the extent required to meet the requirements of Section 162(m) of the
Code and the regulations thereunder.


5. Eligibility. The Committee's powers and authority to award options (including
Incentive Stock Options) and SARs include, but are not limited to, selecting
individuals who are key employees of the Company, its subsidiaries or its
affiliates, provided, that Incentive Stock Options may only be awarded to key
employees of the Company or its subsidiaries.


6. Option Prices. The purchase price of the Common Stock under each option shall
not be less than 100% of the fair market value of the stock at the time of the
granting of the option. Such fair market value shall generally be considered to
be the closing price of the Company's Common Stock as reported on the New York
Stock Exchange Composite Tape for the day the option is granted; provided,
however, that the Committee may adopt any other criterion for the determination
of such fair market value as it may determine to be appropriate if such closing
price is not available.


7. Payment of Option Prices. The purchase price is to be paid in full upon the
exercise of the option, (i) in cash, (ii) by the tender either actually or by
proof of ownership to the Company of shares of the Common Stock of the Company,
owned by the optionee and registered in the optionee's name or held for the
optionee's benefit by a registered holder, having a fair market value equal to
the cash exercise price of the option being exercised, with the fair market
value of such stock to be determined in such appropriate manner as may be
provided for by the Committee or as may be required in order to comply with, or
to conform to the requirements of, any applicable laws or regulations, or (iii)
by any combination of the payment methods specified in clauses (i) and (ii)
hereof; provided, however, that no shares of Common Stock may be tendered in
exercise of an Incentive Stock Option if such shares were acquired by the
optionee through the exercise of an Incentive Stock Option or an employee stock
purchase plan described in Section 423 of the Code, unless (i) such shares have
been held by the optionee for at least one (1) year and (ii) at least two (2)
years have elapsed since such option was granted. The optionee may facilitate
the exercise of an option, in lieu of directly paying the option price in cash
or shares owned by the optionee, through the sale of a portion of such shares by
a third party, other than the Company, in accordance with the rules and
procedures adopted by the Committee. The cash proceeds from sales by the Company
of stock subject to option are to be added to the general funds of the Company
and used for its general corporate purposes. The shares of Common Stock of the
Company received by the Company as payment of the option price are to be added
to the shares of the Common Stock of the Company held in its Treasury. Upon
exercise of an option which is not an Incentive Stock Option by an optionee who
is a reporting person under Section 16(a) of the 1934 Act, the Company shall, as
required by applicable law, withhold sufficient shares to satisfy the Company's
obligation to withhold for federal and state taxes on such exercise, provided
that prior to such exercise, the Committee may approve in advance an alternative
method of withholding. Upon exercise of an option which is not an Incentive
Stock Option by an optionee who is not a reporting person under Section 16(a) of
the 1934 Act, the Committee may, in its discretion, in lieu of withholding cash
otherwise




--------------------------------------------------------------------------------




payable to such person, withhold sufficient shares to satisfy the Company's
obligation to withhold for federal and state taxes on such exercise.


8. Option Amounts. The maximum aggregate fair market value (determined at the
time an option is granted in the same manner as provided for in Section 6
hereof) of the Common Stock of the Company with respect to which Incentive Stock
Options are exercisable for the first time by any optionee during any calendar
year (under all plans of the Company and its subsidiaries) shall not exceed the
amount specified in Section 422(d) of the Code.


9. Exercise of Options.


(a) The term of each option shall be not more than ten (10) years from the date
of granting thereof or such shorter period as is prescribed in Section 10 or 11
hereof. Within such limit, options will be exercisable at such time or times,
and subject to such restrictions and conditions, as the Committee shall, in each
instance, approve, which need not be uniform for all optionees; provided,
however, that except as provided in Sections 10 or 11 hereof, no option may be
exercised at any time unless the optionee is then an employee of the Company,
its subsidiaries or affiliates and has been so engaged or employed continuously
since the granting of the option, and provided further that all options, other
than an Acquisition Option or as provided in Sections 9, 10 or 11 hereof, must
become exercisable over a period of three years or longer. The holder of an
option shall have none of the rights of a stockholder with respect to the shares
subject to option until such shares shall be issued to such holder upon the
exercise of the option.


(b) Notwithstanding the foregoing, in the event of a Change of Control (as
hereinafter defined) all options shall become fully exercisable if:


(i) the Committee shall determine that options granted under the Plan have not
been appropriately assumed by the acquirer, or


(ii) the Committee determines that the options granted under the Plan have been
appropriately assumed by the acquirer, but within two years following such
Change of Control (X) the optionee is involuntarily terminated other than for
cause, (Y) the optionee's compensation, title, duties or responsibilities are
substantially reduced or adversely affected, or (Z) the optionee is required to
relocate as a condition to continued employment.


(c) Without limiting the generality of the Committee's discretion in determining
whether the options are being appropriately assumed, the Committee shall have
the authority to determine that options granted under the Plan are being
appropriately assumed if the terms of the options remain substantially the same
except that (i) following the Change of Control each option shall become
exercisable for the consideration received by the holder of one share of Common
Stock pursuant to such Change of Control, or, (ii) if such consideration does
not consist solely of shares of




--------------------------------------------------------------------------------




the acquirer's common stock, each option becomes exercisable for an amount of
the acquirer's common stock equal in fair value to the consideration received by
the holder of one share of Common Stock in such Change of Control.


(d) If prior to an expected Change of Control the Committee determines that it
is likely that the options granted under the Plan will be appropriately assumed
by the acquirer, the Committee shall have the authority to devise procedures
allowing for such assumption as it shall determine to be appropriate. If prior
to an expected Change of Control the Committee determines that it is not likely
that the options granted under the Plan will be appropriately assumed by the
acquirer, the Committee shall have the authority to devise (i) procedures
allowing for the exercise of options contingent upon the consummation of the
Change of Control, (ii) procedures providing for the payment to an optionee of
cash in lieu of such exercise, contingent upon the consummation of the Change of
Control, in an amount equal to the difference between the exercise price and the
fair value of any consideration being received by the holders of Common Stock
pursuant to such Change of Control, or (iii) any other procedures the Committee
determines to be appropriate.


(e) For purposes of this Plan, a "Change of Control" shall mean:


(i) the purchase or acquisition by any person, entity or group of persons,
within the meaning of Section 13(d) or 14(d) of the 1934 Act (excluding, for
this purpose, the Company or its subsidiaries or any employee benefit plan of
the Company or its subsidiaries), of beneficial ownership (within the meaning of
Rule 13d-3 under the 1934 Act) of 20% or more of either the then-outstanding
shares of common stock of the Company or the combined voting power of the
Company's then-outstanding voting securities entitled to vote in the election of
directors;


(ii) the consummation of (A) any reorganization, merger, consolidation or
similar transaction involving the Company, other than a reorganization, merger,
consolidation or similar transaction in which the Company's shareholders
immediately prior to such transaction own more than 50% of the combined voting
power entitled to vote in the election of directors of the surviving
corporation, (B) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Company, or (C) the liquidation or dissolution of the Company; or


(iii) individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") ceasing for any reason to constitute at least a majority of
the Board, provided that any person who becomes a director subsequent to the
date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company) shall be, for
purposes of this section, considered as though such person were a member of the
Incumbent Board.








--------------------------------------------------------------------------------




10. Termination of Employment.


(a) Any option granted hereunder must be exercised prior to the optionee's
termination of employment with the Company, a subsidiary or any affiliate,
except as expressly set forth in this Section 10 or in Section 11.


(b) If the employment of an optionee terminates with the consent and approval of
the optionee's employer, the Committee in its absolute discretion may permit the
optionee to exercise the option, to the extent that the optionee was entitled to
exercise it at the date of such termination of employment, at any time within
three (3) months after such termination, but not after the expiration of the
term of the option. In addition, in the event the Company, a subsidiary or an
affiliate divests itself of all its interest in a subsidiary or an affiliate,
all outstanding options held by an optionee employed by such divested subsidiary
or affiliate may be exercised by such optionee at any time within three (3)
months after such divestiture, but not after the expiration of the terms of the
options. In addition, all outstanding options held by an optionee who terminates
employment on account of retirement (as determined by the Committee), other than
options granted during the twelve (12)-month period immediately preceding the
date of such retirement, shall be fully exercisable at any time within five (5)
years after such retirement, but not after the expiration of the terms of the
options.


(c) Options granted under the Plan shall not be affected by any change of
employment so long as the optionee continues to be an employee of the Company or
a subsidiary thereof or, in the case of SARs or options which are not Incentive
Stock Options, an affiliate of the Company. The option agreements may contain
such provisions as the Committee shall approve with reference to the effect of
approved leaves of absence. Nothing in the Plan or in any option granted
pursuant to the Plan shall confer on any individual any right to continue in the
employ of the Company or any subsidiary or affiliate, or interfere in any way
with the right of the Company or any subsidiary or affiliate thereof to
terminate his or her employment at any time.


11. Death and Disability.


(a) In the event of the death of an optionee under the Plan while he or she is
employed by the Company, or a subsidiary or affiliate of the Company, the
options held by the optionee at death shall become fully vested immediately and
may be exercised by a legatee or legatees under the optionee's last will, or by
personal representatives or distributees, at any time within a period of one (1)
year after death, but not after the expiration of the terms of the options. In
the event of the death of an optionee within three months after termination of
employment (or within one (1) year thereafter in the case of the termination of
an optionee who is disabled as below provided or within five (5) years
thereafter in the case of termination of employment on account of retirement, as
provided in Section 10 above) the option or SAR




--------------------------------------------------------------------------------




theretofore granted may be exercised, to the extent exercisable at the date of
death, by a legatee or legatees under the optionee's last will, or by personal
representatives or distributees, at any time within a period of one (1) year
after death, but not after the expiration of the terms of the options.


(b) If the optionee terminates employment on account of disability, the options
held by the optionee shall become fully vested and may be exercised by the
optionee (or a representative) at any time within a period of one (1) year after
the determination of disability but not after the expiration of the terms of the
options. For this purpose, a person shall be deemed to be disabled if he or she
is permanently and totally disabled within the meaning of Section 422(c)(6) of
the Code, which, as of the date hereof, means that he or she is unable to engage
in any substantial gainful activity by reason of any medically determined
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a period of not less than twelve (12)
months. A person shall be considered disabled only if he or she furnishes such
proof of disability as the Committee may require.
 
12. Non-Transferability of Options. Each option granted under the Plan shall, by
its terms, be non-transferable otherwise than by will or the laws of descent and
distribution and an option may be exercised, during the lifetime of an optionee,
only by such optionee; provided, however, that the Committee may, in its sole
discretion, permit an optionee to transfer a non-qualified stock option, or
cause the Company to grant a non-qualified stock option that would otherwise be
granted to a person described in Section 5 (an "Eligible Optionee"), to any one
or more of the following: an Eligible Optionee's descendant, spouse, descendant
of a spouse, spouse of any of the foregoing, a trust established primarily for
the benefit of any of the foregoing, or of such Eligible Optionee, or to an
entity which is a corporation, partnership, or limited liability company (or any
other similar entity) the owners of which are primarily the aforementioned
persons or trusts. Any such option so transferred or granted directly to the
aforementioned persons, trusts or entities in respect of an Eligible Optionee
shall be subject to the provisions of Section 10 concerning the exercisability
during the Eligible Optionee's employment.


13. Successive Option Grants. Successive option grants may be made to any holder
of options under the Plan.


14. Registration. Each option under the Plan shall be granted only on the
condition that the Company maintain with the Securities and Exchange Commission
a registration statement for all Common Stock that can be purchased thereunder.
In the event that the Company fails to maintain a registration statement for
this Common Stock, the right to purchase this Common Stock through the exercise
of options granted under the Plan will be suspended immediately.


15. Stock Appreciation Rights.


(a) Grant. The Committee, in its discretion, may grant under the Plan a SAR for
any number of shares. Each SAR granted shall specify a time period for exercise
of




--------------------------------------------------------------------------------




such SAR, which shall not be more than ten (10) years from the date of grant.
All SARs, other than an Acquisition SAR, must become exercisable over a period
of three years or longer. The Committee may grant to an optionee an alternative
SAR for all or any part of the number of shares covered by options. If an
alternative SAR is granted, the SAR agreement shall specify the options in
respect of which the alternative SAR is granted. Any subsequent exercise of
specified options by the holder thereof shall reduce the alternative SAR by the
same number of shares as to which the options are exercised. Any exercise of the
alternative SAR shall reduce the holder's specified options by the same number
of shares as to which the SAR is exercised. An alternative SAR granted to an
option holder shall specify a time period for exercise of such SAR, which time
period may not extend beyond, but may be less than, the time period during which
the corresponding options may be exercised (subject to the three-year minimum
provided above). The failure of the holder of the alternative SAR to exercise
such SAR within the time period specified shall not reduce the holder's option
rights. The Committee may later grant to the holder of an option that is not an
Incentive Stock Option an alternative SAR covering all or a portion of such
shares, provided, however, that the aggregate amount of all shares covered by an
alternative SAR held by an option holder shall at no time exceed the total
number of shares covered by such holder's unexercised options.


(b) Exercise. A SAR shall be exercised by the delivery to the Company of a
written notice which shall state that the individual elects to exercise his or
her SAR as to the number of shares specified in the notice and which shall
further state what portion, if any, of the SAR award amount (hereinafter
defined) the holder thereof requests be paid in cash and what portion, if any,
the holder requests be paid in Common Stock of the Company. The Company shall
promptly pay to such holder the SAR award amount in such proportion. The SAR
award amount is (i) the excess of the price of one share of the Company's Common
Stock on the date of exercise over (A) the per share price of the Company's
Common Stock on the date the SAR was granted or (B) in the case of an
alternative SAR, the per share option price for the option in respect of which
the alternative SAR was granted multiplied by (ii) the number of shares as to
which the SAR is exercised. For the purposes hereof the price of one share of
the Company's Common Stock on the date of exercise and on the date of the grant
shall be the closing price of the Company's Common Stock on the New York Stock
Exchange Composite Tape on such respective dates provided that the Committee may
adopt any other criterion for the determination of such price as it may
determine to be appropriate.


(c) Other Provisions of Plan Applicable. All provisions of the Plan applicable
to options granted hereunder shall apply with equal effect to SARs. Not in
limitation of the prior sentence, it is expressly provided that no SAR shall be
transferable otherwise than by will or the laws of descent and distribution, and
a SAR may be exercised during the lifetime of the holder thereof only by such
holder, except as provided in Section 12 for options. Further, and not in
limitation of the first sentence of this Section 15(c), in the event of a Change
of Control, the SARs shall be treated in the same fashion as options under
Section 9, and in the event of termination, death or




--------------------------------------------------------------------------------




disability, SARs shall be treated in the same fashion as options under Sections
10 and 11.


16. Adjustments upon Changes in Capitalization or Corporate Acquisitions.
Notwithstanding any other provisions of the Plan, options and SARs shall be
amended as the Committee shall determine to be appropriate for the adjustment of
the number and class of shares subject to each outstanding option or SAR, the
option prices and SAR exercise amounts in the event of changes in the
outstanding Common Stock by reason of stock dividends, recapitalizations,
mergers, consolidations, spin-offs, split-offs, split-ups, combinations or
exchanges of shares and the like, and, in the event of any such change in the
outstanding Common Stock, the aggregate number and class of shares available
under the Plan and the maximum number of shares as to which options and SARs may
be granted to any individual shall be appropriately adjusted by the Committee,
whose determination shall be conclusive. In the event the Company, a subsidiary
or an affiliate, enters into a transaction described in Section 424(a) of the
Code with any other corporation, the Committee may grant options or SARs to
employees or former employees of such corporation in substitution of options or
SARs previously granted to them upon such terms and conditions as shall be
necessary to qualify such grant as a substitution described in Section 424(a) of
the Code.


17. Amendment and Termination; No Dividend Equivalents; No Repricing.


(a) Amendment and Termination. The Board or the Committee may at any time
terminate the Plan or make such modifications of the Plan as they shall deem
advisable; provided, however, that the Board or the Committee may not, without
further approval by the holders of Common Stock, make any modifications which,
by applicable law or rule, require such approval. No termination or amendment of
the Plan may, without the consent of the optionee to whom any option or SAR
shall theretofore have been granted, adversely affect the rights of such
optionee under such option or SAR.


(b) No Dividend Equivalents. In no event shall the Plan or any award hereunder
provide that dividend equivalents or any similar cash payments be made with
respect to any Options or SARs granted under this Plan.


(c) No Repricing. Without prior shareholder approval, in no event (other than as
provided under Section 16) shall (i) the Plan or any award be amended or
adjusted to reduce the exercise price of any outstanding Option or SAR, (ii)
outstanding Options or SARS be canceled in exchange for either (x) Options or
SARs with a lower exercise price or (y) any other equity or non-equity plan
award, or (iii) the Company repurchase any Option or SAR which has an exercise
price less than the then current fair market value of the Common Stock.


18. Effectiveness of the Plan. The Plan will become effective upon the approval
and adoption by the Board of Directors of the Company on November 2, 2010,
subject to approval of the Plan by the stockholders of the Company within twelve
(12) months after such date. Options and SARs may be granted before such
stockholder approval (but may




--------------------------------------------------------------------------------




not be exercisable before such approval), and if such approval is not obtained,
this Plan and such options and SARs shall be void and of no force or effect.


19. Time of Granting of Options or SARs. An option or SAR grant under the Plan
shall be deemed to be made on the date on which the Committee, by formal action
of its members duly recorded in the records thereof, or the CEO, as the case may
be, makes an award of an option or SAR to an eligible employee of the Company or
one of its subsidiaries or affiliates, provided that such option or SAR is
evidenced by a written option or SAR agreement duly executed on behalf of the
Company and on behalf of the optionee within a reasonable time after the date of
the Committee or CEO action.


20. Term of Plan. The Plan shall terminate ten (10) years after the date on
which it was initially approved and adopted by the Board as set forth under
Section 18 and no option or SAR shall be granted hereunder after the expiration
of such ten-year period. Options or SARs outstanding at the termination of the
Plan shall continue in full force and effect and shall not be affected thereby.


21. Code Section 409A. The options and SARs granted under this Plan are intended
to be exempt from the requirements of Code Section 409A, and the Plan and all
awards hereunder shall be interpreted consistent with this intent.


22. Governing Law. To the extent that Federal law does not otherwise control,
the Plan shall be governed by and construed in accordance with the laws of the
State of Missouri, without regard to the conflict of laws rules thereof.


23. Incentive Stock Options. The Company shall not be liable to a participant or
other person if it is determined for any reason by the Internal Revenue Service,
any court having jurisdiction, or any other entity that any options intended to
meet the requirements to qualify as Incentive Stock Options are not incentive
stock options as defined in Code Section 422.








